RAMCO-GERSHENSON PROPERTIES TRUST

Restricted Stock Award Agreement
Under 2003 Long-Term Incentive Plan

         
Participant Name:
    _________________________  
Grant Date:
    _________________________  
Restricted Shares Granted:
    _________________________  

This Restricted Stock Award Agreement (the “Award Agreement”), dated as of the
Grant Date specified above, is entered into by and between Ramco-Gershenson
Properties Trust, a Maryland real estate investment trust (the “Trust”), and
     (the “Participant”). Capitalized terms not defined herein have the meanings
ascribed to such terms in the 2003 Long-Term Incentive Plan of the Trust, as
amended from time to time (the “Plan”).

1.         The Award. The Trust hereby grants the restricted shares set forth
above (the “Award”) to the Participant, as of the Grant Date, pursuant to and
subject to all of the terms and conditions of this Award Agreement and the Plan,
the provisions of which are incorporated herein. A copy of the Plan is on file
in the office of the Trust. If there is any conflict between the provisions of
this Award Agreement and the Plan, the Plan will control.

2.         Restricted Stock and Vesting. Each restricted share granted hereunder
represents the right of the Participant to receive, upon vesting and the
satisfaction of any required tax withholding obligation, one share of common
beneficial interest, par value $0.01, of the Trust (“Common Stock”). As of the
date hereof and until the date such restricted shares are vested, or are
terminated or forfeited in accordance with this Award Agreement, the Participant
shall be entitled to all the rights of a holder of Common Stock as if the
outstanding restricted shares were so vested, including the right to vote and to
receive dividends. The Participant may not sell, assign, transfer, pledge,
hypothecate, mortgage or otherwise dispose of, by gift or otherwise, or in
anyway encumber any of the restricted shares prior to vesting, except as
otherwise permitted by the Plan.

Prior to vesting, at the Trust’s election, the shares of Common Stock relating
to such restricted shares will either be represented in book-entry form by the
transfer agent for the Common Stock or by a certificate held by the Trust or
such transfer agent. Any certificate relating to the restricted shares shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the applicable terms, conditions and restrictions.

Subject to the terms and conditions set forth herein, the restricted shares
shall vest in three equal installments on each of the first, second and third
anniversaries of the Grant Date (“Vesting Date”). As soon as practicable after
vesting, but no later than the date that is 2 1/2 months after the end of the
Participant’s tax year in which the Vesting Date occurs, the Trust shall deliver
certificate(s) representing the shares of Common Stock vested as of such period
to the Participant or its designee. Such certificate shall be registered in the
name of the Participant.

3.         Forfeitures. Except as determined by the Compensation Committee of
the Trust’s Board of Trustees (the “Committee”) at any time, upon the failure of
the Participant to be employed by the Trust or any of its affiliates for any
reason, all unvested restricted shares shall be forfeited by the Participant to
the Trust without the payment of any consideration by the Trust; provided, that
except as specified in the Plan, in the event of a Participant’s retirement,
permanent disability, other termination of employment or death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Trust, waive in whole or in
part any or all remaining restrictions with respect to such Participant’s
restricted shares. Upon forfeiture, the Trust shall cancel, or cause the
transfer agent to cancel, the stock certificate or book-entry relating to the
unvested restricted shares.

4.         Tax Withholding Obligation. The Participant shall pay to the Trust or
any of its affiliates, as directed by the Trust, the statutory minimum tax
withholding obligations by wire transfer, certified check, or other means
acceptable to the Trust, or by additional payroll withholding in the event the
Participant fails to pay the withholding amount.

5.         Rights of Participant. The Award does not confer on the Participant
any right to continue in the employ of the Trust or any of its affiliates or
interfere in any way with the right of the Trust or any of its affiliates to
determine the terms of the Participant’s employment.

6.         Registration. The Trust currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Common Stock subject to this Award. The Trust intends to maintain
this registration but has no obligation to do so. If the registration ceases to
be effective, the Participant will not be able to transfer or sell shares issued
pursuant to this Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. The Participant agrees that any resale by him
or her of the shares of Common Stock issued pursuant to this Award will comply
in all respects with the requirements of all applicable securities laws, rules,
and regulations (including, without limitation, the provisions of the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and
the respective rules and regulations promulgated thereunder) and any other law,
rule, or regulation applicable thereto, as such laws, rules, and regulations may
be amended from time to time. The Trust will not be obligated to either issue
the shares or permit the resale of any shares if such issuance or resale would
violate any such requirements.

7.         Acknowledgment of Participant. The Participant accepts and agrees to
the terms of the Award as described in this Award Agreement and in the Plan,
acknowledges receipt of a copy of this Award Agreement, the Plan, and any
applicable summary of the Plan, and acknowledges that he or she has read all
these documents carefully and understands their contents.

1

IN WITNESS WHEREOF, this Award Agreement is duly authorized as of the date first
above written.

RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust

By:
Title

PARTICIPANT

By:

2